DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 12-22-21.
Claims 1-5, 13-17 and 20 are pending in the instant application.
Claims 1-4, 13-17 and 20 have been withdrawn as being drawn to a non-elected invention or species.
Claim 5 has been examined on its merits as set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-22-21 has been entered.

Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record set forth in the Office action mailed 6-25-21 and for the reasons set forth below. 
Claim 5 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method comprising an impact model to elicit subconcussive head impact in college males (n=6), with no descriptions as to weight, age, height, history of prior traumas, or accompanying prior miRNA profiles. etc., in which subjects in the instant specification headed a soccer ball 10 times from ~30 meters away at undisclosed velocities, where at pre, immediately post, and 24 hours post trauma of soccer ball as described, above blood samples were collected, exosomes were isolated, and total RNA, including microRNA, was isolated from exosomes, does not reasonably provide for methods of diagnosing any concussive or a subconcussive head or brain injury in any subject that has received a head impact within 24 hours of a trauma for the reasons of record set forth in the Office action mailed 6-25-21 and for the reasons set forth below.
Applicant’s Arguments

Response to Applicant’s Arguments
The claims are drawn to methods of diagnosing any concussive or any subconcussive head or brain injury in any subject that has received a head impact at 24 hours of the trauma, the method comprising obtaining exosomal RNA from a biological sample of blood and/or serum from the subject, determining the level of at least one miR selected from the group consisting of miR-7844-5p, miR-144-5p, miR-221-5p, miR-22-3p,-miR-92b-5p, and miR-423-5p in the biological sample, comparing the level of the at least one miR in the biological sample with the level of the at least one miRNA selected from the group consisting of miR-7844-5p, miR-144-5p, miR-221-5p, miR-22-3p, miR-92b-5p, and miR-423-5p in a comparator in one or more normal subjects, and diagnosing the subject with a concussive or a subconcussive head or brain injury when the level of the at least one miRNA is at least one selected from the group consisting of a three-fold decreased level of miR-7844-5p, miR-144-5p, miR-221-5p, or miR-22-3p, a  least one miRNA selected from the group consisting of miR-7844-5p, miR-144-5p, miR-221-5p, and miR-22-3p lower than the level of the at least one miRNA in the comparator by at least three fold, or optionally wherein the level of the at least one miRNA is greater than the level of the at least one miRNA selected from the group consisting of miR-92b-5p and miR-423-5p in the comparator by at least three fold, which subject is optionally a human, and which biological sample is collected 24 hours following the head impact.   
Teachings in the Specification
As stated previously, the specification teaches the following:

 A common soccer heading task was used as a controlled head impact model to elicit subconcussive head impact in college males (n=6), in which subjects headed a soccer ball 10 times at a set velocity from ~30 meters away. Pre, immediately post, and 24 hours post blood sample were collected. Exosomes were isolated from plasma, and total RNA, including microRNA, was isolated from exosomes. Small RNA Next generation sequencing (NGS) was performed on microRNAs isolated from exosomes in pre and 24-hour post plasma to unbiasedly identify alterations in levels of exosomal microRNAs. A unique microRNA signature in circulating exosomes was identified 24 hours following subconcussive head impact. Specifically, based on abundance and fold change a small unique panel was identified including three microRNAs that were increased four fold or more (miR-92b-5p, miR-423-5p, and miR-24-3p), and four microRNAs that were decreased three fold or more (miR-7844-5p, miR-144-5p, miR-221-5p, and miR-22-3p).

[Emphases added].

To characterize the exosomal microRNA changes in an unbiased way, small RNA Next generation sequencing (small RNA-Seq) was performed on microRNA samples isolated from plasma exosomes of subjects (n=3) from the same data set pre-heading and 24 hours after heading. Subsequent bioinformatics analysis was performed and identified a panel of seven microRNAs differentially expressed in exosomes 24 hours post head impact. While little to no current information exists on some of the identified microRNAs (ex. miR-92b-5p and miR-7844-5p), many of the identified microRNAs have been shown to be associated with neurological pathologies. While currently, the similar expression patterns in the brain during pathological conditions and in the circulating exosomes following mild head injury is only correlative, it is feasible that the exosomal microRNA levels could be indicative or predictive of future neurological problems. Further, with little to no information in any area about miR-92b-5p and miR7884-5p these microRNAs could potentially be novel indicators of mild brain injury, and give insight into the pathology of subconcussive/concussive brain impact… 

{Emphases added].

The specification also teaches:

Predictive modeling was performed to identify putative targets of those microRNAs that were identified as being biomarkers for subconcussive head impacts. The predictive modeling indicated that miR-7844-5p has a role in regulating multiple targets involved in head injury (Figure 1).

…miR-7844-5p was identified as being expressed in several tissues, with the greatest levels in brain, kidney and muscle (Figure 2)…

The teachings in the art:
Breiter et al (US 2021/0407677) address the uncertainty of diagnosing head injuries using micro RNA as a single parameter (para 3):
Given the heightened awareness of concussive and sub concussive-related morbidity, large efforts have been made to elucidate potential biomarkers of brain injury… While many promising biomarkers have been discovered, they often lack a relationship to neurological function or dysfunction (observed with behavioral testing or imaging) and other markers of neuroinflammation (i.e. miRNAs) across heterogenous populations… Ultimately, a biomarker, or set of biomarkers, that show a relationship to neurological function and neuroinflammatory miRNAs could be used to 1) detect and predict neurological dysfunction and 2) assess the efficacy of novel brain injury interventions.

[Citations omitted].
Contrary to Applicant’s assertions, the specification fails to teach or adequately describe the proper comparators, experimental design, description of subjects as to e.g., age, weight, height,  state of health, former head traumas, etc., and the risk score 
Because the variables involved in determining a risk of brain or head injuries are highly variant, the description provided is insufficient.  One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species or adequate description to describe the genera claimed.  
Thus, Applicant was not possession of the claimed genera and the rejection for lacking adequate written description is properly maintained.
Applicants have not provided guidance in the specification toward making and using a representative number of species of the genera of panels or individual miR markers as instantly claimed, and further whereby any concussive or subconcussive head or brain injury in any subject is diagnosed, comprising comparing the level of at least one miR in the subject’s plasma, which miR are selected from miR-7844-5p, miR-144-5p, miR-221-5p, miR-22-3p, miR-92b-5p, and miR-423-5p, which at least one miR is three times lower or greater than a miR in some comparator, or in a control.
One skilled in the art would not accept on its face the examples provided in the instant disclosure as being correlative or representative of the ability to provide for the diagnosis in any subject as instantly claimed.  Since the specification fails to provide the requisite guidance for making and using the genera claimed, and since determination of the factors required for accomplishing this is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.


Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Jane Zara
3-26-22
/JANE J ZARA/Primary Examiner, Art Unit 1635